EMPLOYMENT AND BUSINESS PROTECTION AGREEMENT

We, Lionbridge Technologies, Inc. (“Lionbridge” or “we”) and you employee name
(“you”) have agreed to enter into the following Employment and Business
Protection Agreement (“Agreement”). In consideration of your employment as an
employee with LIONBRIDGE, the opportunities for advancement that such employment
may provide you, the compensation paid to you by LIONBRIDGE and other good and
valuable consideration, we and you agree as follows:

AGREEMENT

1. Terms of Engagement. We agree to employ you and you agree to be employed for
the terms and on the conditions stated in this Agreement. Your employment shall
begin on hire date in the position of title. This is a full-time, exempt
position. You agree to perform at all times, faithfully, industriously, and to
the best of your ability, all duties and functions consistent with your position
that you may be called upon to perform and to abide by any general employment
guidelines or policies adopted by us as they may be implemented and/or amended
from time to time. We may from time to time in our discretion modify your
position and/or job title. You understand and agree that your employment
relationship with us is an at-will relationship and that either you or we may
terminate the relationship with or without notice or cause, at any time during
the course of your employment with us. You further understand that at all times
when you are performing services under this Agreement, your sole employer is
LIONBRIDGE, even if you work closely with or take direction from another entity.

2. Compensation. Compensation for your services to LIONBRIDGE shall be $      
per pay period, minus lawful withholdings, payable according to our normal
payroll practices. We may from time to time at our discretion modify your
compensation.

3. Employee Benefits. You shall be eligible for employee benefits provided to
employees at your level, including, if provided, medical, dental, and disability
insurance and paid sick leave and vacation according to the terms provided by us
to other employees of your level. Such benefits may be amended or discontinued
by us at any time.

4. Confidential Information.

a. Definition. You understand that during the course of your employment with
LIONBRIDGE, you will have access to Confidential Information, the ownership and
confidential status of which are highly important to LIONBRIDGE. You further
acknowledge and agree that the term “Confidential Information” shall mean any
information of LIONBRIDGE (including any parent, subsidiary, predecessor,
successor, or otherwise affiliated corporation, partnership or other business
enterprise), whether or not in written form, which has not been previously
disclosed to the general public by LIONBRIDGE and which is either designated or
treated by LIONBRIDGE as confidential or proprietary, or which LIONBRIDGE is
obligated to keep confidential because it has been provided by people or
entities other than LIONBRIDGE. Consistent with the definition set forth above,
the term “Confidential Information” shall include, but is not limited to,
LIONBRIDGE’s: trade secrets; product, research and development information;
inventions; methods of conducting or obtaining business, including but not
limited to, methods of marketing, client acquisition and development, billing
for services, and compensation; corporate documents, plans or manuals; finances;
legal affairs; labor reports; identified locations for new operations; actual or
prospective (if known to you) clients, customers, or investors (collectively
“Corporate Contacts”); and other information marked, designated and/or treated
by LIONBRIDGE as confidential.

b. Protections. You agree to hold all Confidential Information in a fiduciary
capacity and to exercise the highest degree of care in safeguarding Confidential
Information against loss, theft, or other inadvertent disclosure, and shall take
all steps reasonably necessary to maintain the confidentiality thereof. You
shall not, directly or indirectly, either during the term of your employment
(except as required in the normal course of the performance of your duties), or
at any time after your employment is terminated for any reason: (i) disclose or
furnish to any person, corporation or other entity, or use in your own or in any
other person’s business, any Confidential Information; (ii) utilize Confidential
Information for the gain, advantage, or profit of anyone other than LIONBRIDGE;
(iii) remove any Confidential Information from LIONBRIDGE’s premises; or
(iv) take advantage of any business opportunity which, because of Confidential
Information obtained in your employment capacity or as a result of your
employment, you know LIONBRIDGE may or is likely to consider.

c. Subpoenas. If you are served with any subpoena or other compulsory judicial
or administrative process calling for production of Confidential Information,
you agree to immediately notify LIONBRIDGE in order that LIONBRIDGE may take
such action as it deems necessary to protect its interests.

5. Non-Solicitation of Clients and Corporate Contacts.

a. Employees. Unless you receive the prior express written consent of
LIONBRIDGE, you shall not during the term of your employment and for twelve
(12) months after termination of your employment, induce or attempt to induce,
directly or by assisting others, any person who is in the employment of
LIONBRIDGE to leave such employment for the purpose of accepting other
employment with or providing services to a person or entity that provides
products or services that are competitive with LIONBRIDGE.

b. Corporate Contacts. Unless you receive the prior express, written consent of
LIONBRIDGE, you shall not, during the term of your employment and for twelve
(12) months after termination of your employment, for purposes of providing
products or services that are competitive with LIONBRIDGE, solicit or attempt to
solicit, directly or by assisting others, any work, services, goods, or other
business from any of Corporate Contacts (as defined in Paragraph 4) of
LIONBRIDGE.

6. Need for and Scope of LIONBRIDGE Protections.

a. Need for LIONBRIDGE Protection. You recognize and acknowledge that: (i)
LIONBRIDGE’s Confidential Information is and shall continue to be the exclusive
and permanent property of LIONBRIDGE, whether or not prepared in whole or in
part by you, and whether or not disclosed or entrusted to you in connection with
your duties for LIONBRIDGE; (ii) Confidential Information shall not be deemed
disclosed to the public due to its being disclosed to you, to any past, present,
or potential employees of LIONBRIDGE or to any Corporate contact;
(iii) LIONBRIDGE has a vital and substantial interest in maintaining the
confidentiality of its Confidential Information, in maintaining a stable work
force, in continuing its relationships with its Corporate Contacts, in remaining
in business, and in avoiding or minimizing any disruption of, damage or
impairment to, or interference with its business; and (iv) the Confidential
Information and Corporate Contacts that you will obtain as a result of your
employment with LIONBRIDGE are special and unique to LIONBRIDGE, and any breach
by you of any of the terms and covenants of this Agreement will result in
irreparable and continuing harm to LIONBRIDGE for which there will be no
adequate remedy at law.

b. Scope of LIONBRIDGE Protection. You understand that LIONBRIDGE is a
multi-national corporation that does business all over the world. In your
employment with LIONBRIDGE, you may perform services in more than one city,
county, state or country, and may have access to Confidential Information that
pertains not only to the specific area in which you live and/or work but also to
other areas in which LIONBRIDGE does business. You agree that LIONBRIDGE
protections stated in this Agreement are intended to protect LIONBRIDGE to the
fullest extent of the law in all of the geographical areas in which LIONBRIDGE
does business or is actively contemplating doing business. You further expressly
acknowledge and agree that each of LIONBRIDGE protections stated herein is
intended to be as broad as may be permitted under the provisions of applicable
law. You further acknowledge and agree that if any of the protections herein are
deemed unenforceable, the unenforceability of any one or more LIONBRIDGE
protections stated herein (or any portion thereof), shall not affect the
enforceability of any other protection (or portion thereof) stated herein.

7. Inventions/Ownership of Intellectual Property.

a. You agree that LIONBRIDGE shall be the sole and exclusive owner of all
material, concepts, inventions, improvements and Confidential Information
whether patentable or not that you prepare, develop, work on or make (whether
alone or jointly with others) during your employment with LIONBRIDGE and for a
period of six (6) months thereafter, and of all related rights (including but
not limited to copyrights, trademarks and patents) and proceeds. To the extent
applicable, all such material, concepts, inventions, improvements and
Confidential Information will constitute “works made for hire” under applicable
copyright laws with all copyrights in the work owned by LIONBRIDGE. You shall
execute all necessary assignments to vest ownership of such materials, concepts,
inventions, improvements and confidential information in LIONBRIDGE to obtain
applicable copyright, trademark, patent or similar protection in its name.

b. Notice. You understand that the provisions of this paragraph do not apply to
any inventions, materials, concepts or improvements created by you for which no
equipment, supplies, facilities or trade secrets information of LIONBRIDGE was
used and which was developed entirely on your own time, unless: (i) the
invention, material, concept or improvement relates directly to the business of
LIONBRIDGE, or to LIONBRIDGE’s actual or demonstrably anticipated research and
development:; or (ii) the invention, material, concept or improvement results
from any work performed by you for LIONBRIDGE.

c. Attached to this Agreement as Exhibit A is a list and description of all
patented and unpatented inventions (including those for which patent
applications are pending), which you have made, conceived, or first reduced to
practice prior to your employment with LIONBRIDGE, which you desire to remove
from the operation of this Agreement. You acknowledge and agree that except for
those inventions included on Exhibit A, all other inventions you make, conceive
or reduce to practice while employed by LIONBRIDGE, including without
limitation, any modifications or improvements to inventions listed on Exhibit A,
are subject to the terms of this Agreement. If Exhibit A is blank, then you
represent you have made no such inventions at the time of signing this
Agreement.

8. LIONBRIDGE Property. All records, files, manuals, lists of clients, forms,
materials, supplies, computer programs or other software, computer hardware,
tapes, disks or other magnetic media, documents, notes, video or audio tapes or
recordings, Confidential Information and other materials furnished to you by
LIONBRIDGE, used on its behalf, or generated or obtained during the course of
your employment with LIONBRIDGE remain the property of LIONBRIDGE. You
understand that you are only a holder of this property for the sole use and
benefit of LIONBRIDGE and will take all reasonable precautions to safely keep
and preserve such property, except as consumed in the normal business operation
of LIONBRIDGE. Upon termination of your employment with LIONBRIDGE, and at any
other time upon LIONBRIDGE’s request, you agree to deliver as soon as reasonably
possible to LIONBRIDGE, or its authorized representative, all of LIONBRIDGE’s
property, including all copies thereof, then in your possession or control. You
agree, except for LIONBRIDGE’s use, not to make or cause to be made any copies,
duplicates, facsimiles or other reproductions, or abstracts or summaries, of any
such materials or objects, or remove any such materials or objects from
LIONBRIDGE’s possession. Any personal property of yours acquired prior to your
employment with LIONBRIDGE or subsequently purchased at your personal expense
for your personal use, remains your property.

9. Disclosure of Prior Restrictions. You understand that LIONBRIDGE is not
employing you in order to obtain any information which is the property of any
previous employers or any other person or entity for whom you have performed
services and represent that you are not currently subject to any restriction
which would prevent or limit you from carrying out your duties for LIONBRIDGE.
You agree that you will not take any action on behalf of LIONBRIDGE that would
violate a prior restriction or agreement to which you are subject, you will
notify LIONBRIDGE immediately if any such restriction or situation should arise
and you will fulfill all obligations to present or former employers and others
during your service to LIONBRIDGE.

10. Resolution of Claims.

a. Both you and we mutually consent to the resolution by arbitration, pursuant
to the then current applicable Model Employment or Commercial Arbitration Rules
of the American Arbitration Association of all claims or controversies
(“Claims”), arising out of or related to this Agreement and your employment (or
termination of employment), that we may have against you or that you may have
against us (including any parent, subsidiary, or otherwise affiliated
corporation, partnership or other business enterprise and all of its or their
officers, directors, assigns, predecessors, subsidiaries, affiliates, employers,
employees representatives and agents); including, but not limited to, Claims for
wages, other compensation, wrongful termination, other wrongful employment
actions, breach of contract, tort, discrimination, benefits, or violation of any
federal, state, or governmental law, statute, regulation or ordinance; provided
that Claims that you may have for workers’ compensation or unemployment
compensation benefits, or any administrative charge of discrimination you may
file, and Claims we may have for violations of Paragraph 4-9 of this Agreement
shall not be subject to arbitration pursuant to this Paragraph.

b. Either of us may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Both we and you agree that neither shall initiate or prosecute any lawsuit or
administrative action in any way related to any Claim covered by this Paragraph.

c. All costs of arbitration shall be borne equally by both parties, except where
an arbitrator determines that applicable law requires otherwise to maintain the
enforceability of this Paragraph. In such a case, LIONBRIDGE shall have the
option of either paying the proportion of the costs designated by the arbitrator
or determining that the matter shall be excepted from the provisions of this
Paragraph that require arbitration of Claims.

11. Choice of Law. Due to the location of LIONBRIDGE’s corporate headquarters in
the Commonwealth of Massachusetts, the important role played by such corporate
office in determining the terms and conditions of employees’ employment and the
need for predictability in the employment relationship, you agree that this
Agreement and all actions or suits hereunder shall be governed by and construed
in accordance with the substantive and procedural laws of the Commonwealth of
Massachusetts and this Agreement shall be considered to be a sealed instrument
under Massachusetts law. Any claims arising under this Agreement shall be
instituted and commenced and venue shall be exclusively in the Commonwealth of
Massachusetts, or the United States District Court for the District of
Massachusetts. You waive the right to change such venue (except for by mutual
consent) and hereby consent to the jurisdiction of such courts for such Claims.

12. Assignability. You acknowledge that your contractual obligations under this
Agreement are personal and neither the rights nor obligations under this
Agreement may be assigned or transferred by you to any other person. You
understand and agree that this Agreement will bind and benefit any successor,
subsidiary, parent or affiliate (collectively “successors”) of LIONBRIDGE,
whether by merger, sale of assets, reorganization, reassignment or other form of
business acquisition, disposition, reorganization or reassignment.

13. Enforcement of Agreement. You understand that LIONBRIDGE’s failure to insist
upon strict compliance with any term or condition of this Agreement shall not
constitute a waiver of such term or condition, nor shall any waiver or
relinquishment of any right or power under this Agreement at any one or more
times be deemed a waiver or relinquishment of that right or power at any other
time. If any one or more of the provisions contained in this Agreement shall be
held to be invalid, illegal, or unenforceable in any respect under applicable
law, the validity, legality and enforceability of all remaining provisions shall
not in any way be affected or impaired and all provisions shall be enforceable
to the fullest extent permitted under applicable law.

14. Headings. The paragraph headings in this Agreement are for convenience of
reference only and shall not be given any effect in the construction or
interpretation hereof.

15. Entire Agreement. You understand that this Agreement contains your entire
Agreement with LIONBRIDGE with regard to the terms and conditions of employment
and shall terminate and supersede any prior written or oral Agreements or
understandings between LIONBRIDGE and you regarding the same. No waiver,
amendment or modification of this Agreement or any portion thereof, including
any future representations that are inconsistent with the terms set forth
herein, will be valid unless made in writing and duly executed by you and the
President and CEO of LIONBRIDGE.

16. Attorney Fees. The prevailing party in any suit or action to enforce this
Agreement, or any term hereof, shall be entitled to recover all its costs and
expenses incurred in connection with such suit or action, including without
limitation reasonable attorney’s fees, and other fees and costs incurred at all
levels and proceedings.

17. Survival. Not withstanding any term or provision in this Agreement to the
contrary, you understand that the rights and obligations pursuant to this
Agreement shall survive the termination of your employment with LIONBRIDGE and
shall inure to the benefit of any successor of LIONBRIDGE.

18. Understanding. By signing below, you acknowledge that you have carefully
read all of the provisions of this Agreement and agree that they are reasonable
and necessary for the protection of LIONBRIDGE’s business, which has agreed to
enter into and/or continue an employment relationship with you based on your
agreeing to enter into this Agreement. Your further understand that your
employment relationship with LIONBRIDGE is at will, and nothing in this
Agreement suggests or signifies otherwise.

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement with
the full understanding of its meaning and significance, voluntarily and free of
duress or any other encumbrance.

LIONBRIDGE TECHNOLOGIES, INC.

Richard Tobin

By Michele Erwin , SVP HR

(Printed Name of Employee) September 16, 2013

/s/ Richard Tobin

(Signature of Employee)

1

EXHIBIT A

As referenced in Paragraph 7(c) of this Agreement, the following inventions are
those which I created prior to my employment with LIONBRIDGE which I desire to
remove from the operation of this Agreement:

1.

2.

SEA—DOCS:461734.1
SEA—DOCS:462872.1

2